Citation Nr: 1701507	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a headache condition, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 (West 2014), and, if so, whether service connection is warranted.

2.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a joint pain condition, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and, if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to May 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, inter alia, declined to reopen the Veteran's claims for service connection for a headache condition (characterized as chronic occipital headaches) and a joint pain condition (characterized as shoulder and spine strain).  The Veteran only perfected his appeal for these issues.

The Veteran was scheduled for a hearing before a Veterans Law Judge via videoconference on August 19, 2016.  However, on the date of the hearing, he withdrew his request for such hearing.

Additionally, after reviewing the Veteran's contentions and evidence of record, the Board finds that the issues on appeal are more accurately characterized as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has more broadly recharacterized the claim as reflected on the title page.

The issues of service connection for a headache condition and for a joint condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in May 2004, the RO denied the Veteran's claims of entitlement to service connection for chronic occipital headaches (claimed as an undiagnosed illness manifested by headaches) and for shoulder and spine strain (claimed as an undiagnosed illness manifested by joint pain).

2.  Evidence added to the record since the final May 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a headache condition and a joint condition.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection for chronic occipital headaches (claimed as an undiagnosed illness manifested by headaches) and for shoulder and spine strain (claimed as an undiagnosed illness manifested by joint pain) is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a headache condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a joint pain condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for a headache and joint pain conditions were previously denied in a May 2004 rating decision.  With respect to a joint pain condition (then characterized as a shoulder and spine strain), the RO found that a May 2004 VA examiner diagnosed status post traumatic shoulder with, inter alia, residual pain and limited range of motion secondary to strain and arthralgia of the cervical spine secondary to strain, thus denying service connection as such condition received clinical diagnoses.  The RO also denied direct service connection for this condition because there was "no evidence of treatment or diagnosis for this disability" when the Veteran was in service.  The Veteran's claim for a headache condition (then characterized as chronic occipital headaches) was denied for essentially the same reasons: the May 2004 VA examiner diagnosed the Veteran with sinus headaches and there was no evidence of treatment or diagnosis for this disability in service. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On May 27, 2004, the RO attempted to notify the Veteran of the decision and his appellate rights.  Because that letter was returned undeliverable, the RO again mailed another letter to the Veteran dated June 22, 2004, advising him of the decision and his appellate rights.  This letter was mailed to a different address and was not returned to the RO as undeliverable.  Accordingly, the Board finds that the Veteran received this notice, and neither he nor his representative has argued that such notice was not received.  Furthermore, the Veteran did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2015).  As a result, the AOJ's May 2004 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the May 2004 rating decision includes more recent VA treatment records, private medical records, and statements by the Veteran.  The Board finds that the evidence received since the May 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claims.

The AOJ previously denied the claims for service connection, on a presumptive basis, for a headache condition and a joint pain condition because the Veteran received clinical diagnoses for these conditions and so did not qualify as undiagnosed illnesses for Persian Gulf War purposes.  

Evidence received since the May 2004 rating decision includes recent VA treatment records, which sufficiently raise the possibility that the Veteran's ongoing treatment for headache-and joint pain-related symptoms may indicate that these are signs or symptoms of an undiagnosed disability or a medically unexplained chronic multi-symptom illness.  See March 13, 2009 VA treatment record (observing that the Veteran's chart raises the possibility of Gulf War Syndrome); August 3, 2009 VA treatment record (reflecting a past medical history of cervical neuropathy with headaches and joint pain, all of unknown cause); see, e.g., June 8, 2010, July 20, 2010, and December 20, 2010 VA treatment records (identifying, without attribution to etiology or cause, the Veteran's Axis III stressors (medical problems) of joint pain, headache, and upper and lower extremity aches and numbing).  Alternatively, it also appears that the evidence of record suggests that his headache or joint pain conditions may be directly due to service.  See June 18, 2009 VA treatment record (noting that his "posterior headaches" may be tension-related and/or "cervicogenic" in nature); May 24, 2010 VA treatment record (reflecting complaints of aching in his neck causing knots in his shoulders that become a headache); November 23, 2010 VA treatment record (reflecting follow-up visit for chronic neck pains and the existence of an MRI report showing small disc protrusion at C6-C7); and December 27, 2010 VA treatment record (reflecting the Veteran's report that he bumped the back of his head on a confidence course while in the military).  This medical evidence is new and relates to an unestablished facts necessary to substantiate the claims of service connection for a headache and a joint pain condition-specifically, the possibility that the Veteran suffers from an undiagnosed disability or a medically unexplained chronic multi-symptom illness due to his Persian Gulf War service, and the possibility that he has a chronic headache or cervical spine condition which may be directly related to service.  Accordingly, these claims are reopened.


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a headache condition is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a joint pain condition is granted.


REMAND

The Veteran contends that he suffers from his claimed headache and joint pain conditions as a result of his service during the Persian Gulf War.  In this regard, he appears to argue that service connection for the claimed disabilities is warranted as undiagnosed illnesses and that the record raise the possibility of a medically unexplained chronic multisymptom illness under 38 U.S.C.A. § 1117.

Because the Veteran has not undergone VA examination for these claimed conditions during the course of this appeal, such is warranted on remand to determine whether the claimed disabilities are related to a disease or injury in service. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Shade v. Shinseki (holding that a finding of new and material evidence entails entitlement to an examination).

Significantly, the report of an MRI of the Veteran's cervical spine cited in a December 27, 2010 VA treatment record is missing from the claims file.  VA has a duty to obtain the relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dating from April 2012 to the present, and obtain any outstanding VA treatment records (such as MRI diagnostic reports) dating prior to April 2012 that are missing from the claims file.  

If any records cannot be obtained, theVeteran must be notified of the attempts made and what further actions will be taken.

2. After obtaining outstanding records, the Veteran should be afforded a VA examination to determine whether any current headache or joint pain conditions are related to service.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A) The examiner should provide details about the onset, frequency, duration, and severity of all symptoms of headaches and joint pains.

(B) The examiner should specifically state whether the Veteran's headaches and joint pains (particularly involving the shoulders and neck) are attributed to a known diagnosis or diagnoses.

(C) If any symptoms of a headaches or a joint pain condition (particularly involving the Veteran's shoulders and neck) are not associated with a known diagnosis, the examiner should state whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's headaches and joint pains (particularly involving the Veteran's shoulders and neck) represent a "medically unexplained chronic multisymptom illness."  This is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E)  For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include exposure to environmental or chemical hazards during the Persian Gulf War, or to any head trauma suffered in service.

(F)  If a current diagnosed headache or joint disability is found; the examiner should opine whether it, at least as likely as not, is attributable to a disease or injury during active service.

The examiner should address whether the Veteran's reports that he experienced headaches and joint pains (particularly involving the Veteran's shoulders and neck) beginning with his service in Southwest Asia in March 1991 would be sufficient, if accepted, to link a current disability to service; and whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting treatment records is not a legally sufficient reason, by itself, for rejecting the Veteran's reports.

A rationale for any opinion offered should be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


